Citation Nr: 0821633	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  The issue before the 
Board today was remanded in January 2008 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDING OF FACT

The competent evidence of record fails to show that the 
veteran has right ear hearing loss that is related to his 
active duty military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, nor may right ear 
hearing loss be presumed to have been incurred in or 
aggravated by his service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in September 2005 and April 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the September 
2005 letter advised the veteran what information and evidence 
was needed to substantiate the claim decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2006 letter provided this notice to the 
veteran.  

The Board observes that the September 2005 letter was sent to 
the veteran prior to the November 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini II, supra.  The 
VCAA notice in accordance with Dingess, however, was sent 
after the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, after the April 2006 notice was 
provided the veteran's case was readjudicated and an April 
2008 supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well a private audiogram and opinion.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  See also Written Statement by Veteran received 
September 23, 2005 (indicating he has no further medical 
evidence).  

The veteran was afforded a VA examination with respect to his 
claim as part of the January 2008 Board remand.  In a May 
2008 written statement, the veteran's accredited 
representative appears to assert that this examination was 
inadequate because the examiner failed to address Dr. Foss's 
July 2005 medical opinion.  However, as discussed in more 
detail below, the March 2008 VA examination report reflects 
that Dr. Foss' medical opinion and the June 2005 private 
audiogram were reviewed by the March 2008 VA examiner and 
considered in the report's findings.  The VA examiner found 
that the veteran did not demonstrate a current right ear 
hearing loss disability at any time during this appeal.  In 
light of these findings, it was therefore unnecessary for the 
examiner to provide an etiological opinion, including a 
discussion of Dr. Foss' opinion that the veteran had right 
ear hearing loss related to service noise exposure.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran asserts that he is entitled to service connection 
for right ear hearing loss as a result of in-service noise 
exposure to loud diesel engines and radios.  In support of 
his claim, he submitted a July 2005 letter from a private 
audiologist along with a June 2005 audiogram report.  Such 
letter indicates that the veteran has mild bilateral high 
frequency sensorineural hearing loss and that it is "quite 
likely" that the veteran's claimed exposure to loud diesel 
engines and radios in the military was the beginning of his 
bilateral hearing loss.  The audiologist also noted that the 
type and degree of hearing loss exhibited by the veteran is 
consistent with noise-induced hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007). 

In the present case, the veteran's December 1969 separation 
examination contains no results of an audiological 
examination.  Rather, there is a note that the audio test 
machine was inoperable.  The veteran, however, did not 
indicate any current or prior history of hearing loss; there 
is also no evidence of complaints of hearing loss or right 
ear problems during service or within one year of service.  
The Board notes that the lack of evidence of right ear 
hearing loss during service or immediately following service 
is not fatal to the veteran's claim.  Rather, the Board must 
now turn to the issue of whether there is competent evidence 
which attributes any post-service hearing loss to service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. 
§ 3.303(d).

As an initial matter, the Board observes that the RO granted 
service connection for left ear hearing loss in September 
2005.  In its rating decision, the RO indicated that it was 
conceding acoustic trauma during service from loud diesel 
engines and radios.  The Board finds nothing to indicate that 
the veteran's statements regarding noise exposure during 
service are not credible.  The military occupational 
specialty (MOS) indicated on the veteran's separation 
documents is "radio repair."  Thus, acoustic trauma from 
radios would be consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).  In sum, the 
Board concludes that the veteran experienced exposure to 
acoustic trauma during service.  

Injury during service, however, is not sufficient evidence 
upon which to award service connection.  See 38 C.F.R. 
§ 3.303.  Rather, there must be evidence of a current 
disability and competent medical evidence indicating a link 
between the current disability and military service.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).  See also 38 C.F.R. § 3.303(d).  
After careful review of the competent evidence of record, the 
Board concludes that service connection for right ear hearing 
loss is not warranted as there is no evidence of a current 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley, supra.  

As noted above, the veteran submitted a June 2005 private 
audiogram in support of his claim.  This report does not 
provide the exact decibel results at each level tested for 
the veteran's right ear.  As the Board is precluded from 
applying these results to the criteria set forth at 38 C.F.R. 
§ 3.385 in order to determine the severity of the veteran's 
current hearing loss, it obtained a VA examination with 
current audiogram results and an interpretation of the June 
2005 private audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (which holds that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  

The March 2008 VA examination report reflects that the 
veteran underwent audiometric testing twice.  The Maryland 
CNC speech recognition test score was reported as 96 percent 
for the right ear; pure tone thresholds for the veteran's 
right ear were recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
10
5

The examining audiologist also reviewed and interpreted the 
June 2005 private audiogram.  The pure tone thresholds for 
the veteran's right ear were recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
25
30

It appears from the private report that the Maryland CNC 
speech recognition test was used to evaluate the veteran in 
June 2005.  The March 2008 VA examiner indicated that the 
veteran's score at this examination was 96 percent for the 
right ear.  

It is clear from the above that the veteran's right ear pure 
tone thresholds do not meet the criteria for a current right 
ear hearing loss disability for VA benefit purposes.  See 
38 C.F.R. § 3.385.  Similarly, there is no competent medical 
evidence of a Maryland CNC speech recognition score that 
demonstrates a current hearing loss disability for VA benefit 
purposes.  Id.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  

The Board is sympathetic to the veteran's own statements that 
he suffers from right ear hearing loss as a result of his 
military noise exposure.  However, VA has interpreted the 
term "disability" under 38 U.S.C.A. § 1110 to mean 
something more specific for claims based on hearing loss.  
Furthermore, the Court has upheld this refinement of the 
term.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) 
(VA's interpretation of a hearing disability as expressed in 
the explanatory statement of § 3.385 is reasonable).  The 
veteran as a lay person is not competent to provide evidence 
regarding the clinical status of his current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board must rely upon the objective results 
of an authorized audiological examination under 38 C.F.R. 
§ 3.385 to determine whether the veteran has right ear 
hearing loss that qualifies as a current disability.  See 
Colvin v. Derwinski, 1 Vet. App. 174, 175 (1991).  

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of a right ear 
hearing loss disability.  As a preponderance of the evidence 
is against a finding that the veteran has a right ear hearing 
loss disability for VA purposes, the veteran's claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


